The opinion of the court was delivered by
Dalrimple, J.
In my opinion, the precise questions raised in this case are ruled by the case of Geraghty et al. v. Hackley, 7 Vroom 459.
That case having been deliberately heard and decided by this court, we are bound, under the circumstances, to apply to the present case the doctrine of stare decisis and affirm the judgment below, with costs.
*531The Chancellor. I consider the conditions under which this case comes before us, unfavorable for a reconsideration of the decision of this court in Geraghty v. Hackley. I am unwilling to disturb that decision and therefore concur in the conclusion arrived at by the other members of the court.
For affirmance, — The Chancellor, Bedle, Dalrimple, Scudder, Clement, Dodd, Green, Wales. 8.
For reversal — None.